Case 8:20-cv-02129-JLS-ADS Document 1 Filed 11/02/20 Page 1 of 8 Page ID #:1




 1     Benjamin R. Trachtman, Esq. [SBN 137458]
            btrachtman@trachtmanlaw.com
 2       Kevin L. Henderson, Esq. [SBN 150434]
            khenderson@trachtmanlaw.com
 3       TRACHTMAN & TRACHTMAN, LLP
         19732 MacArthur Boulevard, Suite 100
 4                 Irvine, CA 92612
               Telephone: (949) 282-0100
 5             Facsimile: (949) 282-0111

 6   Attorneys for Defendant Target Corporation
 7
 8                          UNITED STATES DISTRICT COURT
 9
                          CENTRAL DISTRICT OF CALIFORNIA
10
11
     WILLIAM LINDSEY,                              CASE NO.:
12
13                 Plaintiff,
                                                   NOTICE OF REMOVAL OF
14         vs.                                     ACTION UNDER 28 U.S.C. § 1441(b)
15                                                 (DIVERSITY)
     TARGET CORPORATION; and
16
     DOES 1 TO 100,
17
18
                   Defendants.

19
20
21         TO THE UNITED STATES DISTRICT COURT, CENTRAL DISTRICT
22   OF CALIFORNIA:
23         Defendant TARGET CORPORATION notices the removal of this action to
24   the United States District Court, and, in support thereof, states as follows:
25         1.      On     September       24,     2020,   Plaintiff   WILLIAM    LINDSEY
26   (“LINDSEY”) filed an action in the Superior Court of the State of California, in
27   and for the County of Orange (Case No. 30-2020-01161842-CU-PO-CJC) entitled
28   “William Lindsey, Plaintiff vs. Target Corporation; and DOES 1 TO 100,
                                               -1-
                   ___________________________________________________________
        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
Case 8:20-cv-02129-JLS-ADS Document 1 Filed 11/02/20 Page 2 of 8 Page ID #:2




 1   Defendants.”      Notably, TARGET CORPORATION is the proper name of
 2   Defendant given said entity is the sole possible Defendant owner and/or operator
 3   of the subject premises where Plaintiff WILLIAM LINDSEY claims to have
 4   sustained injuries.
 5         2.     Service of the Summons and Complaint upon TARGET was made by
 6   personal service on October 1, 2020.
 7         3.     No further proceedings have occurred in the matter now pending
 8   before the Orange County Superior Court.
 9         4.     TARGET is and was at the time this action was commenced, a
10   corporation incorporated in the State of Minnesota with its principal place of
11   business in that State. Defendant has confirmed that Plaintiff is a resident and
12   citizen of the State of California. There is now, and there was at the time of the
13   commencement of this action, complete diversity between Plaintiff and
14   Defendant.
15         5.     TARGET is a corporate citizen of Minnesota.            If a party is a
16   corporation, it is a citizen of both its state of incorporation and the state where it
17   has its principal place of business. 28 U.S.C. §1332(c)(1). TARGET has been
18   incorporated in Minnesota throughout its existence, and has maintained control of
19   its far-flung operations from its headquarters in Minneapolis, Minnesota for more
20   than 100 years.       In the recent U.S. Supreme Court case, Hertz Corp. v. Friend,
21   130 S. Ct. 1181, U.S. (2010), the Supreme Court held that a corporation's
22   “principal place of business” for purposes of determining federal diversity
23   jurisdiction is its “nerve center” -- the place where the corporations' high-level
24   officers direct, control and coordinate the corporation's activities. This is usually
25   the corporate headquarters. Applying the “nerve center test” to this case,
26   TARGET’S principal place of business is Minneapolis, Minnesota. TARGET
27   does not conduct “substantially all” of its business in any single state, nor does
28   TARGET’S business in any single state “substantially predominate” over any
                                              -2-
                  ___________________________________________________________
        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
Case 8:20-cv-02129-JLS-ADS Document 1 Filed 11/02/20 Page 3 of 8 Page ID #:3




 1   other.1 TARGET is a quintessential multistate corporation, with far-flung
 2   operations in each of the 50 states, all of which is directed, controlled and
 3   coordinated by officers in Minneapolis, Minnesota, without regard to locale, in
 4   furtherance of the corporate objective.
 5          6.      The Complaint alleges claims for General Negligence and Premises
 6   Liability. Plaintiff prays for the recovery of general damages; for hospital and
 7   medical expenses; for loss of earnings and earning capacity; for loss of use of
 8   property; for pain and mental suffering; for costs of suit incurred; and for such
 9   other and further relief as the Court may deem just and proper, all in an amount
10   according to proof.
11           7.     The sum of the damages alleged by Plaintiff WILLIAM LINDSEY
12   necessarily exceed $75,000.00, exclusive of interest and costs, based on the
13   following alleged facts: On or about November 15, 2019, Plaintiff WILLIAM
14   LINDSEY “slipped and fell” on a “dangerously slippery floor”, while a guest on
15   TARGET’S premises.
16           8.     As a proximate result of the fall, Plaintiff suffered “severe bodily
17   injuries, including but not limited to an injury to his right leg and knee”. Plaintiff
18   has undergone diagnostic testing, including MRIs; an extended course of physical
19   therapy and chiropractic care; cortisone injections; and ultimately underwent an
20   arthroscopic surgery on his right knee involving a partial medial meniscectomy
21   and chondroplasty of the medial femoral condyle with loose body removal.
22          9.      On or about August 13, 2020, Plaintiff’s attorney presented a
23
24
     1  Even if TARGET has relatively extensive sales, employees and assets in California, they do
25
     not “substantially predominate” TARGET’s business activities, especially when looked at in
26   light of California’s relatively high population. TARGET’s business activities in California are
     of no significance to determining its citizenship. See, Hertz Corp. v. Friend, 130 S. Ct. 1181,
27   U.S. (2010), holding that a corporation's “principal place of business” for purposes of
28   determining federal diversity jurisdiction is its “nerve center.”

                                               -3-
                   ___________________________________________________________
         NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
Case 8:20-cv-02129-JLS-ADS Document 1 Filed 11/02/20 Page 4 of 8 Page ID #:4




 1   settlement demand to TARGET outlining Plaintiff’s alleged injuries, the medical
 2   treatment rendered to him, Plaintiff’s prognosis, and Plaintiff’s potential need for
 3   future medical care, and itemized more than $100,000 in past medical specials
 4   and another $250,000+ in future medical care, and offering to settle this matter
 5   for the total sum of $750,000.
 6         10.    In support of Plaintiff’s need for future medical care, Plaintiff’s
 7   counsel presented a Life Care Plan prepared on September 29, 2020, which
 8   estimated more than $650,000 in future medical expenses. Based on Plaintiff’s
 9   settlement demand, each of the above-described components, in and of
10   themselves, justify removal and exceed the $75,000.00 threshold.
11         11.    In addition to the foregoing, at the time of service of the Summons
12   and Complaint, Plaintiff WILLIAM LINDSEY served his “Statement of
13   Damages” which states the Plaintiff has and/or will sustain damages in excess of
14   $60,000,000.00. Specifically, the Statement of Damages alleges General
15   Damages (for pain, suffering and inconvenience) in the amount of $30,000,000
16   and Special Damages for medical specials to date in the amount of $82,224.00+
17   and another $30,000,000 in future medical expenses. A true and correct copy of
18   Plaintiff’s Statement of Damages is attached hereto as Exhibit D.
19         12.    Because a plaintiff’s Statement of Damages can constitute “other
20   paper” within the meaning of section 1446(b) and trigger the thirty-day period for
21   removal, TARGET has the right to remove this matter. See, e.g., Brown v. Target
22   Corporation, 2016 WL 6781100, at *2 (C.D. Cal., Nov. 16, 2016); Cleveland v.
23   West Ridge Academy, 2015 WL 164592, at *5 (E.D. Cal. Jan. 13, 2015)
24   (concluding that the thirty-day removal period was triggered by Plaintiff's
25   Statement of Damages); Jaback v. American Baker Co., 2013 WL 12121126, at
26   *3 (W.D. Wash. Aug. 29. 2013) (holding that “the 30-day removal window in this
27   case opened when [the defendant] received [Plaintiff's] statement of damages”);
28   and Mix v. Allstate Ins. Co., 2000 WL 1449880, at *2 (C.D. Cal. Apr. 19, 2000).
                                             -4-
                 ___________________________________________________________
        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
Case 8:20-cv-02129-JLS-ADS Document 1 Filed 11/02/20 Page 5 of 8 Page ID #:5




 1           13.     Accordingly, based on Plaintiff’s $60,000,000.00+ Statement of
 2   Damages claims and Plaintiff’s $750,000.00 settlement demand, I strongly
 3   believe that the amount in controversy clearly exceeds $75,000.
 4           14.     This Court has original jurisdiction over the subject matter of this
 5   action under the provisions of Section 1332 of Title 28 of the United States Code
 6   in that there is complete diversity between the parties and more than $75,000 in
 7   controversy, exclusive of interest and costs. Pursuant to Section 1441 of Title 28
 8   of the United States Code, TARGET is therefore entitled to remove this action to
 9   this Court.
10           15.     Thirty days have not elapsed since Defendant was served with the
11   Summons and Complaint in this action. A copy of the Summons for TARGET is
12   attached hereto and marked as Exhibit “A”. Attached as Exhibit “B” is a copy of
13   the Complaint. Attached as Exhibit “C” is a copy of Plaintiff’s Civil Cover Sheet.
14   Attached as Exhibit “D” is a copy of Plaintiff’s Statement of Damages. Exhibits
15   “A”-“D” comprise all of the papers and pleadings served on TARGET
16   CORPORATION.
17           16.     A true and correct copy of this Notice of Removal will be filed
18   immediately with the Clerk of the Orange County Superior Court.
19           17.     DOES 1 to 100 are named and sued fictitiously and their citizenship
20   is disregarded as a matter of law for purposes of removal on grounds of diversity
21   jurisdiction.
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                 -5-
                     ___________________________________________________________
           NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
Case 8:20-cv-02129-JLS-ADS Document 1 Filed 11/02/20 Page 6 of 8 Page ID #:6




 1        Based on the foregoing, TARGET CORPORATION removes the above
 2   action now pending in the Superior Court, in and for the County of Orange, as
 3   Case No. 30-2020-01161842-CU-PO-CJC, to this Court.
 4
 5   DATED: November 2, 2020        TRACHTMAN & TRACHTMAN, LLP
 6
                                        /s/ Benjamin R. Trachtman
 7                                 By:________________________________
 8                                   Benjamin R. Trachtman
                                     Kevin L. Henderson
 9
                                     19732 MacArthur Blvd., Suite 100
10                                   Irvine, CA 92612
11
                                     Email: btrachtman@trachtmanlaw.com
                                     Email: khenderson@trachtmanlaw.com
12                                   Telephone: (949) 282-0100
13                                   Facsimile: (949) 282-0111
                                     Attorneys for Defendant TARGET
14
                                     CORPORATION
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -6-
                ___________________________________________________________
        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
Case 8:20-cv-02129-JLS-ADS Document 1 Filed 11/02/20 Page 7 of 8 Page ID #:7




 1                                 PROOF OF SERVICE
 2                                      FRCP 5

 3          I, Stephanie Straka, the undersigned, am over the age of 18 years and not a
     party to this action. I am employed with the law firm of Trachtman & Trachtman,
 4   LLP, whose address is 19732 MacArthur Boulevard, Suite 100, Irvine, CA
 5   92612.
 6
           On November 2, 2020, I served the interested parties in this action with the
 7   following documents:
 8
          NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. §1441(b)
 9                (DIVERSITY) AND CIVIL COVER SHEET
10
     as follows:
11
12   [ ] BY ELECTRONIC TRANSMISSION:
13   I caused such document to be electronically transmitted via United States
     District Court, Central District of California, which is then printed and
14
     maintained with the original documents in our office.
15
16
     [X] BY MAIL: I deposited such envelope in the mail at Irvine, California. The
     envelope was mailed with postage thereon fully prepaid. I am “readily familiar”
17   with the firms’ practice of collection and processing correspondence for mailing.
     Under that practice it would be deposited with U.S. postal service on that same
18   day with postage thereon fully prepaid at Irvine, California in the ordinary course
     of business. I am aware that on motion of the party served, service is presumed
19   invalid if postal cancellation date or postage meter date is more than one day after
     date of deposit for mailing in affidavit.
20
     (X) placing ( ) the original (X) a true copy thereof enclosed in the sealed
21
     envelopes addressed as follows:
22
23   Arash Khorsandi, Esq.
     Brian G. Beecher, Esq.
24   The Law Offices of Arash Khorsandi, PC
25   2960 Wilshire Blvd., Third Floor
     Los Angeles, CA 90010
26
     T: (310) 277-7529 | F: (310) 388-8442
27   ak@arashlaw.com
28   Attorneys for Plaintiff William Lindsey

                                               -7-
                   ___________________________________________________________
        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
Case 8:20-cv-02129-JLS-ADS Document 1 Filed 11/02/20 Page 8 of 8 Page ID #:8




 1          I declare under penalty of perjury under the laws of the State of California
 2   that the above is true and correct.
 3         Executed on November 2, 2020, at Irvine, California.
 4
                                                  /s/ Stephanie Straka
 5
 6                                             Stephanie Straka, Declarant
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -8-
                 ___________________________________________________________
        NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(b) (DIVERSITY)
